           Case 3:19-cv-02023-HZ   Document 1       Filed 12/12/19   Page 1 of 7




Cary R. Cadonau, OSB #002245
ccadonau@brownsteinrask.com
BROWNSTEIN RASK LLP
1200 S.W. Main Street
Portland, Oregon 97205
Telephone: (503) 221-1772
Fax: (503) 221-1074
       Attorney for Plaintiffs




                            UNITED STATES DISTRICT COURT

                      DISTRICT OF OREGON, PORTLAND DIVISION



TRUSTEES OF THE OREGON-WASHINGTON               )     Civil No. __________________
CARPENTERS-EMPLOYERS HEALTH AND                 )
WELFARE TRUST FUND, TRUSTEES OF THE             )
OREGON-WASHINGTON CARPENTERS-                   )     COMPLAINT (Breach of Collective
EMPLOYERS PENSION TRUST FUND,                   )     Bargaining Agreement and Violation
TRUSTEES OF THE OREGON-WASHINGTON               )     of ERISA)
CARPENTERS-EMPLOYERS VACATION-                  )
SAVINGS TRUST FUND, TRUSTEES OF THE             )
OREGON-WASHINGTON CARPENTERS-                   )
EMPLOYERS APPRENTICESHIP AND                    )
TRAINING TRUST FUND, TRUSTEES OF                )
CARPENTERS INTERNATIONAL TRAINING               )
FUND, and PACIFIC NORTHWEST REGIONAL            )
COUNCIL OF CARPENTERS,                          )
                                                )
              Plaintiffs,                       )
                                                )
      v.                                        )
                                                )
GREYROCK DRILLING & PILEDRIVING LLC,            )
                                                )
              Defendant.                        )
                                                )

      Plaintiffs allege:



Page 1 – COMPLAINT
            Case 3:19-cv-02023-HZ       Document 1      Filed 12/12/19     Page 2 of 7




                                                I

                                        THE PARTIES

       1.      Plaintiffs are the Trustees of the Oregon-Washington Carpenters-Employers

Health and Welfare Trust Fund (Health Fund), the Oregon-Washington Carpenters-Employers

Pension Trust Fund (Pension Fund), the Oregon-Washington Carpenters-Employers Vacation-

Savings Trust Fund (Vacation Fund), the Oregon-Washington Carpenters-Employers

Apprenticeship and Training Trust Fund (Local Training Fund), the Carpenters International

Training Fund (International Training Fund) (collectively, “Trust Funds”) and the Pacific

Northwest Regional Council of Carpenters (Union).

       2.      The Health Fund, Vacation Fund, Local Training Fund and International Training

Fund are “employee welfare benefit plans” as that term is defined in 29 U. S. C. § 1002(1) of the

Employee Retirement Income Security Act of 1974, as amended (ERISA). The Pension Fund is

an “employee pension benefit plan” as that term is defined in 29 U.S.C. § 1002(2)(A) of ERISA.

Numerous employers pay fringe benefit contributions to the Health Fund, Pension Fund,

Vacation Fund, Local Training Fund and International Training Fund, and these funds are

“multiemployer plans” as that term is defined in 29 U.S.C. § 1002(37)(A) of ERISA. The

Trustees of the Health Fund, Pension Fund, Vacation Fund, Local Training Fund and

International Training Fund have discretionary authority and control over the management of

said Trust Funds and are “fiduciaries” as that term is defined in 29 U.S.C. § 1002(21)(A) of

ERISA.

       3.      The Union is a labor organization with its principal office and place of business in

SeaTac, Washington. The Union is the successor to the Pacific Northwest District Council of

Carpenters.

Page 2 – COMPLAINT
            Case 3:19-cv-02023-HZ       Document 1       Filed 12/12/19     Page 3 of 7




       4.      Defendant is an Oregon limited liability company. At all times material to this

proceeding (June 2019, to date), defendant has been an “employer” as that term is defined in 29

U.S.C. § 152(2) of the Labor-Management Relations Act (LMRA) and 29 U.S.C. § 1002(5) of

ERISA and has been engaged in an “industry or activity affecting commerce” as that term is

defined in 29 U.S.C. §§ 142(1) and (3) of the LMRA and 29 U.S.C. § 1002(12) of ERISA.

                                                 II

                                        JURISDICTION

       5.      The Court has jurisdiction over the Claim for Relief brought by the Trustees of

the Health Fund, Pension Fund, Vacation Fund, Local Training Fund and International Training

Fund against defendant for violation of the provisions of 29 U.S.C. §§1132(a)(3) and 1145 of

ERISA pursuant to 29 U.S.C. §1132(e)(1) of ERISA.

       6.      At all times material to this proceeding (June 2019, to date), a written collective

bargaining agreement has existed between the Union and defendant. The collective bargaining

agreement covers employees in an industry affecting commerce and the activities of defendant

affect commerce. The Court has jurisdiction over the Claim for Relief brought by each plaintiff

against defendant for breach of the collective bargaining agreement pursuant to the provisions of

29 U.S.C. §185(a) of the LMRA.

                                                III

                                            JOINDER

       7.      The obligations of defendant to plaintiffs arise out of the same collective

bargaining agreement. Common questions of law and fact govern the claims each plaintiff has

against defendant.



Page 3 – COMPLAINT
            Case 3:19-cv-02023-HZ        Document 1        Filed 12/12/19     Page 4 of 7




                                                  IV

                                        COMMON FACTS

       8.      At all times material to this proceeding (June 2019, to date), defendant has been

bound by a written collective bargaining agreement with the Union. Under the terms of the

collective bargaining agreement, defendant agreed to be bound by the terms and conditions of

the Trust Agreements which created the Trust Funds. Defendant agreed to pay fringe benefit

contributions on behalf of its employees performing work covered by the collective bargaining

agreement to the Trustees of the Trust Funds, and to remit union dues to the Union at the hourly

rates set forth in the collective bargaining agreement. Defendant agreed to file monthly

remittance report forms and to pay its contractually required fringe benefit contributions to the

Trustees of the Trust Funds and union dues to the Union by the 20th day of the month following

the month in which the work was performed by its employees who performed work covered by

the collective bargaining agreement (the “Due Date”).

       9.      The Trust Agreements that created the Health Fund, Pension Fund, Vacation

Fund, and Local Training Fund provide that, if an employer fails to pay fringe benefit

contributions by the Due Date, the employer is liable for the delinquent fringe benefit

contributions, interest on the delinquent or late paid fringe benefit contributions at the rate of

12% per annum from the Due Date until paid and liquidated damages in an amount equal to 1%

of the delinquent or late paid fringe benefit contributions for each month that the fringe benefit

contributions are late or delinquent up to a maximum of 20%.

       10.     The Trust Agreement that created the International Training Fund provides that, if

an employer fails to pay its fringe benefit contributions by the Due Date, the employer is liable

for the delinquent fringe benefit contributions, interest on the delinquent or late paid fringe

Page 4 – COMPLAINT
             Case 3:19-cv-02023-HZ       Document 1      Filed 12/12/19      Page 5 of 7




benefit contributions at the rate of 1.5% per month, compounded monthly, from the Due Date

until paid, and liquidated damages in an amount equal to 20% of the delinquent or late paid

fringe benefit contributions, or the amount of interest owed, whichever amount is greater.

       11.      The Union is entitled to recover the union dues pursuant to the terms of the

collective bargaining agreement, and interest on the delinquent or late paid union dues at the rate

of 9% per annum from the Due Date until paid pursuant to ORS 82.010.

                                                 V

                                     CLAIM FOR RELIEF

       12.      Defendant has failed to file its monthly remittance report forms and pay its fringe

benefit contributions and union dues owed for the work months of June 2019 through October

2019, and the time for so doing has expired. Defendant should be required to file said remittance

report forms, together with any remittance report forms that become due throughout the

pendency of this lawsuit, pay all delinquent fringe benefit contributions and union dues that are

owed to plaintiffs based on the information contained therein, pay interest on the delinquent

fringe benefit contributions and union dues, and pay liquidated damages on the delinquent fringe

benefit contributions.

       13.      The Trust Agreements that created the Trust Funds provide that, if an employer

fails to pay its fringe benefit contributions by the Due Date and legal proceedings are instituted,

the Trustees of the Trust Funds are entitled to recover reasonable attorney fees. The Trustees of

the Trust Funds are entitled to recover their reasonable attorney fees from defendant.

///    ///

///    ///

///    ///

Page 5 – COMPLAINT
              Case 3:19-cv-02023-HZ        Document 1       Filed 12/12/19      Page 6 of 7




        14.      The Trustees of the Health Fund, Pension Fund, Vacation Fund, Local Training

Fund and International Training Fund are entitled to recover their reasonable attorney fees from

defendant pursuant to the provisions of 29 U.S.C. §1132(g)(2)(D) of ERISA.

        WHEREFORE, plaintiffs pray for a decree and judgment against defendant as follows:

        1.       Requiring defendant to file its remittance report forms and pay its fringe benefit

contributions and union dues owed for the months of June 2019 through October 2019, together

with all other remittance report forms that become due throughout the pendency of this lawsuit,

pay all delinquent fringe benefit contributions and union dues that are owed based on the

information contained therein, pay interest on the delinquent fringe benefit contributions and

union dues, and pay liquidated damages on the delinquent fringe benefit contributions;

        2.       Providing that plaintiffs shall retain the right to conduct a future payroll

examination of defendant’s books and records in order to ensure that all required fringe benefit

contributions and union dues have been paid; and further, in the event the payroll examination

reveals that delinquent fringe benefit contributions and/or dues are owed, providing that

plaintiffs shall have the right to institute legal proceedings against defendant to recover the

delinquent fringe benefit contributions and/or union dues found due and owing pursuant to the

payroll examination report, together with liquidated damages, interest, payroll examination fees,

attorney fees and court costs;

        3.       Requiring defendant to pay the Trustees of the Trust Funds reasonable attorney

fees;

///     ///

///     ///



Page 6 – COMPLAINT
            Case 3:19-cv-02023-HZ       Document 1      Filed 12/12/19     Page 7 of 7




       4.      Requiring defendant to pay plaintiffs’ costs and disbursements incurred in this

lawsuit; and

       5.      For such further relief as the Court deems just and equitable.

       DATED this 12th day of December 2019.

                                             BROWNSTEIN RASK, LLP


                                             /s/ Cary R. Cadonau
                                             Cary R. Cadonau, OSB #002245
                                             Attorney for Plaintiffs




Page 7 – COMPLAINT
